FILED
                                                                                              DEC 30 2010
                             UNITED STATES DISTRICT COURT                              Clerk, U.S. District & Bankruptcy
                                                                                       Courts for the District of Columbia
                             FOR THE DISTRICT OF COLUMBIA


MARCELINO AREVALO,                              )
                                                )
                               Plaintiff,       )

        v.
                                                )
                                                )      Civil Action No.           10 2334
                                                )
RIGOBERTO CARDERON MONGE,                       )
                                                )
                               Defendant.       )


                                   MEMORANDUM OPINION

        This matter is before the Court upon consideration of plaintiff s application to proceed in

forma pauperis and his pro se complaint. The application will be granted, and the complaint

will be dismissed.

        Plaintiff brings this civil action against the driver of a vehicle which struck and injured

him on December 8, 2007 in the District of Columbia. He demands compensation for medical

expenses incurred and for pain and suffering.

        Federal district courts have jurisdiction in civil actions arising under the Constitution,

laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts

have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit

is between citizens of different states. See 28 U.S.c. § 1332(a). Plaintiff neither establishes

federal question jurisdiction by stating a claim under the Constitution, laws or treaties of the

United States, nor establishes diversity jurisdiction by alleging that the parties are citizens of

different states.

        The Court will dismiss the complaint without prejudice for lack of subject matter




                                                                                                                    3
jurisdiction. An Order consistent with this Memorandum Opinion is issued separately.




                                           United States District Judge